DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on June 6th, 2022 in response to the Non-Final Office Action mailed on December 6th, 2021.  Per Applicant's response, Claims 1, 3, & 6-14 have been amended, and Claim 2 has been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 1 & 3-14 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Claim Objections
Claims 7 & 12-14 were previously objected to for minor informalities.  Applicant has corrected some of these issues, but issues remain.
Claims 1 & 3-14 are objected to because of the following informalities:  
Claim 1, line 10 should read “determination of a dynamic imbalance”
Claim 1, line 12 should read “way that a sum of the first imbalance U1 and the second imbalance U2 in a system””
Claim 1, line 15 should read “before assembly of the system”	Claim 3, lines 2-3 should read “by at least two 
Claim 12, line 6 should read “of the system consisting of the motor and the diaphragm pump unit”
Claim 12, line 8 should read “generating the second imbalance U2 based on the determination”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 14-16 recite the new limitation “the second imbalance U2 is generated by at least one milled groove on the armature or by placing a local weight before assembly of a system consisting of the motor and the drive unit coupled with the drive axle”; this limitation constitutes new matter that is not supported by the originally filed specification.  In particular, the limitation “before assembly of a system consisting of the motor and the drive unit coupled with the drive axle” does not find written description support within the originally filed specification, and therefore constitutes new matter.  The Examiner has thoroughly reviewed Applicant’s originally filed specification and finds that it never speaks to generating the second imbalance U2 “before assembly of a system consisting of the motor and the drive unit coupled with the drive axle”, as now claimed.  At best, the originally filed specification discloses “The generation of the second imbalance U2 can especially take place by means of a balancing machine, in which an imbalance U2 is entered as target value. The imbalance U2 depends on the position and size of milled grooves or additional weights. The determination of the dynamic imbalance can take place in tests performed with structurally identical systems consisting of motor and diaphragm pump unit. Alternately, the dynamic imbalance can be determined with a simulation” (paras. 22-23).  However, this disclosure never requires generation of U2 to take place “before assembly of a system consisting of the motor and the drive unit coupled with the drive axle”, as now claimed.  The disclosure of paragraph 23 stating “The determination of the dynamic imbalance can take place in tests performed with structurally identical systems consisting of motor and diaphragm pump unit. Alternately, the dynamic imbalance can be determined with a simulation” does nothing to support generation of U2 “before assembly of a system consisting of the motor and the drive unit coupled with the drive axle”, as now claimed.  The timing of the “tests” and “simulation” of paragraph 23 are never specified, and are certainly never required to occur before assembly of the system as now claimed.  Therefore, this limitation constitutes new matter that is not supported by Applicant’s originally filed specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 6-14 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has corrected some of these issues, but issues remain, some of which have been introduced specifically by Applicant’s claim amendments.
Claims 1 & 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-13 recite the limitation "the system consisting of the motor and the drive unit coupled with the drive axle".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the milled grooves” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim for multiple reasons.  At the outset, Claim 1 merely recites at least one milled groove in the armature or a local weight.  In other words, Claim 1 never positively requires the presence of a milled groove; it is merely optional.  Thus, when Claim 3 recites “the milled grooves”, ambiguity arises as to whether milled groove(s) is/are positively required or not.  Additionally, it is noted that Claim 1 never requires multiple milled grooves.  At most, Claim 1 requires “at least one milled groove”.  However, this phrasing encompasses a single groove, and thus, does not require two or more grooves.  As such, there is no antecedent basis for “the milled grooves”, and thus, it becomes unclear how many grooves are actually required in the claim.
Claim 3 recites the limitation “the local weights” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim for multiple reasons.  At the outset, Claim 1 merely recites at least one milled groove in the armature or a local weight.  In other words, Claim 1 never positively requires the presence of a local weight; it is merely optional.  Thus, when Claim 3 recites “the local weights”, ambiguity arises as to whether local weight(s) is/are positively required or not.  Additionally, it is noted that Claim 1 never requires multiple local weights.  At most, Claim 1 requires “a local weight”, and thus, does not require two or more weights.  As such, there is no antecedent basis for “the local weights”, and thus, it becomes unclear how many local weights are actually required in the claim.
Claim 6 recites the limitation “two of the weights” in line 2; this renders the claim indefinite because Claim 6 earlier recites “two weights”.  In other words, Claim 6 initially recites two weights and then later implies the existence of more than two weights, rendering it unclear how many weights are actually present on the eccentric.
Claim 7 recites the limitation "the at least two weights" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because Claim 6 (from which Claim 7 depends) never positively requires “at least two” weights.
Claim 7, lines 1-3 recite “the at least two weights of the eccentric are arranged at a distance A from each other parallel to the drive axle”; this limitation is ambiguous, rendering the claim indefinite.  In this instance, it is not understood what particular relationship between the weights is being required.  This is because there are multiple potential meanings for this phrasing; neither of which can be positively discerned as correct.  In particular, it is not clear if this phrasing is requiring 1) the weights to be arranged parallel to the drive axle, or 2) the distance A to be arranged parallel to the drive axle.  As such, the claim is rendered indefinite.  For purposes of examination herein, the Examiner has interpreted the claim with the first interpretation, wherein the weights extend parallel to the drive axle.
Claim 13 recites “the dynamic imbalance is determined in tests performed with structurally identical systems consisting of a motor and a diaphragm unit”; this limitation renders the claim indefinite, as it is not made clear what particular method step is being required.  In this instance, it is not understood what is meant by “structurally identical systems consisting of a motor and a diaphragm unit”.  As far as the Examiner understands, this phrasing encompasses either 1) determining dynamic imbalance by testing the compressor of Claim 1 or 2) determining dynamic imbalance by testing another compressor entirely.  In this instance, ambiguity additionally arises because it is not clear if Applicant is intending to claim another compressor different from that recited in Claim 1 or not.  For all of these reasons, Claim 13 is rendered indefinite.  For examination purposes herein, the Examiner has interpreted Claim 13 as determining the dynamic imbalance by testing the compressor of Claim 1.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 101
Claim 14 was previously rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more. Applicant has amended Claim 14 to overcome this rejection, thereby rendering the 101 rejection now moot.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 3-14 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.

In regards to Applicant’s argument that “Otten discloses that an imbalance of the motor and the turbine unit are compensated after assembly by providing a recess on the rotor and an opposite recess on the turbine unit, instead of solely generating an imbalance of the rotor, by providing a milled groove or a local weight on the armature of the motor before assembly of the system”, the Examiner must respectfully disagree.  Otten teaches a known method of manufacturing a motor-driven suction/vacuum unit that provides an imbalance (5, 9) to the motor rotor (1; Fig. 1A) before assembly with the turbine unit (col. 1, line 61 – col. 2, line 9).  These disclosures make clear that a necessary imbalance (5, 9) of the motor armature 1 is determined and then generated on the motor armature 1 by two opposing milled grooves 5, 9.  Subsequently, the motor and turbine are assembled.  As such, contrary to Applicant’s assertion, Otten clearly discloses providing the second imbalance (5, 9) before assembly, as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, & 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,382,928 to Chang in view of US 7,426,858 to Otten.

    PNG
    media_image1.png
    561
    759
    media_image1.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1 & 7, Otten discloses:

(1)	A compressor (Figs. 1 & 7; “miniature air compressor”; Abstract) comprising: a housing (10, 20, 30; Fig. 1) with a first area (Fig. 7A; labeled by the Examiner for clarity) and a second area (Fig. 7A; labeled by the Examiner for clarity); a motor (101) incorporated into the first area (Fig. 7A) and a diaphragm pump unit (104, 201-210, 301, 303) incorporated into the second area (Fig. 7A); the diaphragm pump unit including at least one diaphragm body (207) and a drive unit (104, 201, 202); an armature of the motor being operatively connected to the drive unit through a drive axle (102; Figs. 1 & 7A); the diaphragm pump unit having a first imbalance U1 (the inherent imbalance of the eccentric rotor 104)

Although Chang discloses much of Applicant’s recited invention, he does not further disclose that the motor 101 has a second imbalance U2, wherein the second imbalance U2 is generated based on a determination of the dynamic imbalance of a system consisting of the motor and the diaphragm pump unit, wherein the size of the second imbalance U2 is designed in such a way that the sum of the first imbalance U1 and the second imbalance U2 in the system consisting of the motor and the drive unit coupled with the drive axle statically and dynamically results in zero, wherein the second imbalance U2 is generated by at least one milled groove on the armature or by placing a local weight before assembly of a system consisting of the motor and the drive unit coupled with the drive axle (Chang does not describe cancellation of weight imbalances between the diaphragm pump and the electric motor).
However, Otten discloses another motor-driven pump (25; Fig. 2; “electrical suction unit for a vacuum cleaner”; col. 1, lines 5-12) in which an electric motor (15) rotationally drives a pump/turbine (13) to produce an airflow, wherein the turbine unit has a first imbalance (the minority of the torque imbalance comes from the turbine unit; col. 1, lines 63-66), the motor (armature 1; Fig. 1A) is provided with a second imbalance (5, 9), wherein the imbalance is generated based on a determination of the dynamic imbalance of a system consisting of the motor and the diaphragm pump unit (col. 1, line 16 – col. 2, line 9), and wherein the size of the second imbalance (5, 9) is designed in such a way that the sum of the first imbalance and the second imbalance in the system consisting of the motor and the drive unit coupled with the drive axle statically and dynamically results in zero (col. 1, line 61 – col. 2, line 9), wherein the second imbalance U2 is generated by at least one milled groove on the armature or by placing a local weight before assembly of a system consisting of the motor and the drive unit coupled with the drive axle (milled grooves 5, 9 in Fig. 1A).  In these disclosures, Otten teaches that it is known in the prior art to statically and dynamically/torque balance a rotational assembly (including the motor and pump) by providing opposing grooves (5, 9) within the armature of the electric motor (as shown in Figs. 1a-1b and discussed at col. 1, line 61 – col. 2, line 9) and then assembling the motor to the pump.  Thus, Otten teaches that providing opposing milled grooves in the armature provides static and dynamic balance of the rotational assembly so that varying forces on the motor bearings disappear, thereby reducing system vibration.  Therefore, to one of ordinary skill desiring a longer-lasting motor-pump assembly with reduced vibration and bearing wear, it would have been obvious to utilize either of the balancing techniques disclosed in Otten in combination with those seen in Chang in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Chang’s motor to be balanced in the manner taught in Otten (i.e. providing opposing milled grooves in the motor armature to statically and dynamically balance the motor/pump assembly) in order to obtain predictable results; those results being a quieter motor assembly that eliminates varying forces on the motor bearings.

In regards to Claim 3, the second imbalance (5, 9, from Otten) is generated by at least two of the milled grooves or by placing two of the local weights (two grooves 5 & 9 are apparent in Fig. 1a), and wherein the at least two milled grooves or the two local weights are provided on the armature (Fig. 1a), arranged on opposite sides with regard to at least one of an x-axis, a y-axis, and a z-axis (grooves 5, 9 are arranged on opposite side with regard to an x-axis 3; Fig. 1a).
In regards to Claim 4, Chang discloses that the drive unit includes one swash plate (201), one swash plate axle (202), and one eccentric (104), wherein the eccentric is connected to the drive axle and the swash plate axle (apparent in Figs. 1 & 7A).
In regards to Claim 5, Chang’s eccentric has at least one weight (Fig. 7A above; labeled by the Examiner for clarity; in this instance, Chang’s eccentric 104 includes opposing monolithically formed weighted regions).
In regards to Claim 6, Chang’s eccentric has two weights arranged opposite one another with regard to the drive axle (this is apparent in Fig. 7A above; labeled by the Examiner for clarity; in this instance, Chang’s eccentric includes opposing monolithically formed weighted regions).
In regards to Claim 7, Chang’s two weights of the eccentric (104) are at a distance A from each other (distance “A” labeled by the Examiner above for clarity) and are parallel to the drive axle (see the 112b rejection above; in this instance, it is apparent in Fig. 7A that Chang’s opposing weights have sidewalls that are parallel to the drive axle 102, as claimed)
In regards to Claim 8, Chang discloses the compressor according to Claim 5, but does not specifically disclose that the at least one weight is spherical.  However, it would have been an obvious matter of design choice to provide spherically shaped weights, since applicant has not disclosed that spherical weights solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the cylindrical weights taught in Chang.
In regards to Claim 9, Chang’s at least one weight is incorporated (i.e. monolithically) into the eccentric (Fig. 7A).
In regards to Claim 11, Chang’s at least one weight is integrally formed with the eccentric (Fig. 7A shows the opposing weights being formed monolithically with the eccentric 104).
In regards to Claim 12, Chang as modified by Otten discloses a method for manufacturing a compressor according to claim 1 comprising the following steps: providing the diaphragm pump unit (104, 201-210, 301, 303; Chang) having the first imbalance U1 (104; Chang); providing the motor (101; Chang); providing the drive unit and a connection to the motor (104, 201, 202; Chang); determining the dynamic imbalance of a system consisting of the motor and the diaphragm pump unit (Otten; col. 1, line 63 – col. 2, line 9); generating the second imbalance U2 based on a determination of the dynamic imbalance so that a sum of the first imbalance U1 and the second imbalance U2 in the system consisting of the motor and the drive unit coupled to the drive axle dynamically and statically results in zero (Otten; col. 1, line 63 – col. 2, line 9), wherein the second imbalance U2 is generated at least by a milled groove (5, 9) on the armature (1) of the motor or by placing the local weight (Fig. 1A); and assembling together the motor and the diaphragm pump unit (Otten; col. 1, line 63 – col. 2, line 9).
In regards to Claim 13, please refer to the 112(b) rejection above.  In this case, the dynamic imbalance is determined by testing the compressor (Otten; col. 1, line 63 – col. 2, line 9).
In regards to Claim 14, Otten discloses determining a residual imbalance on at least one compressor manufactured according to the method and setting the second imbalance U2 (5, 9) as a target value (i.e. target groove size/placement) using the residual imbalance (col. 1, line 63 – col. 2, line 9; balancing grooves 5 & 9, as shown in Fig. 1A, are first and second imbalances that cancel out one another to balance the overall assembly).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang-Otten as applied to claim 5 above, and further in view of KR 20180103270 to Kim (attached herein).
In regards to Claim 10, Chang discloses the invention of Claim 5, but fails to further disclose that the at least one weight is configured to be screwed into the eccentric.
However, Kim discloses another reciprocating diaphragm pump assembly (Figs. 1-4) driven by a motor (21), wherein an eccentric (26) is utilized for reciprocating the piston (22) and diaphragm (30), wherein the eccentric includes at least one weight (27) that is configured to be screwed into the eccentric via screw (27A) (Figs. 5A & 6A-B; paras. 92-95).  Kim discloses that providing a weight on the eccentric increases the centrifugal force when the eccentric rotates so that the rotational force of the eccentric improves the linear reciprocating pressure (para. 93).  Furthermore, screwing the weight to the eccentric allows for simplistic disassembly when necessary.  Therefore, to one of ordinary skill desiring a reciprocating diaphragm pump having simply disassembly, it would have been obvious to utilize the techniques disclosed in Kim in combination with those seen in Chang-Otten in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Chang’s eccentric (104) with the removable weight taught in Kim in order to obtain predictable results; those results being a diaphragm pump that improves disassembly while maintaining high linear reciprocating pressure.

Conclusion
Applicant's amendments filed on June 6th, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC